DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 216 (Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 19 and 22 is/are objected to because of the following informalities:
Claim 19, Ln. 2 recites “and actuator” which should read “and an actuator”
Claim 22, Ln. 4 recites “the one or more sensors” which should read “the one or more biometric sensors” for consistency
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-8, 14, and 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the first concentration of oxygen … greater than ambient air concentration of oxygen” which deems the claim indefinite. The claim fails to recite any structure that is supplying “the first concentration of oxygen … greater than ambient air concentration of oxygen”. The claim thus recites a function, i.e. a particular concentration of oxygen, without reciting any structure which would perform that function. It is thus unclear how oxygen with this particular concentration is to arrive in the first bladder.
Claim 5 recites the limitation “The oxygen storage and breathing container apparatus of claim 5”.  There is insufficient antecedent basis for this limitation in the claim as no prior claim is drawn to an “oxygen storage and breathing container apparatus”. Further the claim is improperly recited as dependent on itself.  For the purposes of examination the limitation will be interpreted as reading “The therapeutic oxygen breathing apparatus of claim 4,” as the claim appears to intend dependence on the immediately preceding claim.
Claim 6 recites the limitation “the second concentration of oxygen … less than ambient air concentration of oxygen” which deems the claim indefinite. The claim fails to recite any structure that is supplying “the second concentration of oxygen … less than ambient air concentration of oxygen”. The claim thus recites a function, i.e. a particular concentration of oxygen, without reciting any structure which would perform that function. It is thus unclear how oxygen with this particular concentration is to arrive in the second bladder.
Claim 8 recites the limitation “the first container” in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation will be interpreted as reading “the first bladder”.
Claim 14 recites the limitation “the first outlet is in fluid communication with a first airflow directional valve that permits unidirectional airflow out of the second bladder” which deems the claim indefinite. Claim 1 has recited the first outlet as in relation to the first bladder while the instant claim has instead recited it in relation to the second bladder. It is thus unclear whether there is a typographical error in the claim (i.e. “second bladder” instead of “first bladder”) or whether the claim actually is intended this way. The former interpretation appears most correct. For the purposes of examination the limitation will be interpreted as reading “the first outlet is in fluid communication with a first airflow directional valve that permits unidirectional airflow out of the first bladder”.
Claim 26 recites the limitation “the first gas and the second gas [which] contain different percentages of oxygen” which deems the claim indefinite. The claim fails to recite any structure that is supplying “the first gas and the second gas [which] contain different percentages of oxygen”. The claim thus recites a function, i.e. a particular concentrations of oxygen, without reciting any structure which would perform that function. It is thus unclear how oxygen with the particular different concentrations are to arrive in the first bladder and the second bladder.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 13-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chervin et al. (U.S. Pub. 2013/0139819).
Regarding claim 1, Chervin discloses a therapeutic oxygen breathing apparatus (Figs. 1-11 #10; ¶¶0035-0058) comprising: an air reservoir (Fig. 2 #30, 72; ¶0046) having a first bladder (Fig. 2 #72; ¶¶0045-0049) and a second bladder (Fig. 2 #30; ¶¶0037-0040), the first and second bladders being configured for storing air having different percentages of oxygen therein (#72 stores ambient air for inhalation while #30 stores exhalation which will have a lower concentration of oxygen than ambient air; ¶¶0036, 0038, 0047); a frame structure (Fig. 1 #12; ¶0036) configured to support at least the first bladder in a vertical direction (Fig. 1); a weighted member (Fig. 2 #32, 70; ¶0043) attached to and positioned proximate an upper portion of the first bladder, the weighted member having sufficient weight to apply a downward force on the first bladder when filled with air, such that a constant, predetermined positive pressure is applied to the air stored within the first bladder (¶0043); wherein the first bladder includes a first inlet (Fig. 4 #80; ¶0047) for receiving a first quantity of air having a first concentration of oxygen (ambient air through openings 28) and the second bladder includes a second inlet (Fig. 4 #40) for receiving a second quantity of air having a second concentration of oxygen (exhaled air with lower than ambient concentration of oxygen); and wherein the first bladder includes a first outlet (Fig. 4 #82; ¶0047) for releasing a first portion of stored air having the first concentration of oxygen and the second bladder includes a second outlet (Figs. 5-6 at #50; ¶0039) for releasing a second portion of stored air having the second concentration of oxygen. The expandable chambers 30, 72 of Chervin are readable as bladders under broadest reasonable interpretation. It is noted that the second outlet is not required to be directed for user inhalation. It is noted that the embodiment of Figs. 12-13 (¶0059) may be alternately read on the instant claim in the same manner as cited above.
Regarding claim 2, Chervin discloses the first and second bladders are physically separated (Figs. 1-2).
Regarding claim 6, Chervin discloses the second concentration of oxygen is less than ambient air concentration of oxygen (¶0038). Exhaled air has a concentration of oxygen less than ambient air.
Regarding claim 7, Chervin discloses the second concentration of oxygen is between 8% to 20.95% (¶0038). Exhaled air has a concentration of oxygen typically within the recited range.
Regarding claim 8, Chervin discloses the first bladder is cylindrical (Fig. 5 #72).
Regarding claim 13, Chervin discloses the weighted member is positioned on an upper surface portion of the first bladder (Fig. 2).
Regarding claim 14, Chervin discloses the first outlet is in fluid communication with a first airflow directional valve (Fig. 3 #94; ¶0050) that permits unidirectional airflow out of the first bladder.
Regarding claim 15, Chervin discloses the second outlet is in fluid communication with a second airflow directional valve (Figs. 5-6 #50; ¶0039) that permits unidirectional airflow of air out of the second bladder.
Regarding claim 17, Chervin discloses a breathing mask (Fig. 11 #20; ¶0051) having an inlet which is coupled to the first and second bladders via a control switch (Fig. 11 #114; ¶¶0051-0052). Valve assembly 114 functions as a switch to regulate flow into and out of mask 20 (¶¶0051-0052).
Regarding claim 18, Chervin discloses the control switch is in fluid communication with the first and second outlets of the first and second bladders (Fig. 11).
Claim(s) 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morch (U.S. Patent 2969789).
Regarding claim 25, Morch discloses a dual bladder system (Figure) capable of supplying gasses while exercising, comprising: a cylindrical inflatable and collapsible first bladder (#22; Col. 2, Ln. 54-63) dimensioned and configured to receive a first gas (from either end of #32); a second bladder (#20; Col. 2, Ln. 45-53) dimensioned and configured to receive a second gas (from either end of #32); and a mixer (#36; Col. 2, Ln. 64 – Col. 3, Ln. 24) coupled to the first and second bladders, the mixer having an actuator (#38; Col. 3, Ln. 3-5) for selectively providing at least one of the first and second gases to a user. The recitation of supplying gasses while exercising represents an intended use and is given limited patentable weight (MPEP 2111.02). Further, the term “exercising” under broadest reasonable interpretation can involve the active motion of a body’s organs, to include lung movement, and is not limited to the type of vigorous exercise the instant application appears to intend. In an alternate reading the first and second bladders can be switched as bag 20 is also cylindrical (Col. 2, Ln. 54-63).
Regarding claim 26, Morch discloses the first gas and the second gas are capable of containing different percentages of oxygen. One “gas” can be patient exhalation received through conduit means 18 which will be depleted in oxygen relative to ambient air and the other “gas” can be drawn from ambient through the opposite open end of bore 32 (Figure; Col. 2, Ln. 69-70).
Regarding claim 27, Morch discloses a frame structure (#26; Col. 2, Ln. 54-56) configured to support at least the first bladder (#22) in a vertical direction.
Regarding claim 28, Morch discloses the first bladder is pleated (Figure – both #20, 22 are pleated) such that the pleats unfold to permit the first bladder to expand during receipt of the first gas.
Regarding claim 29, Morch discloses the pleats are biased to return to a folded state and collapse the first bladder (#20) in a vertical direction as the first gas is depleted from the first bladder. Note in this claim the first bladder is read as breathing bag 20 which is naturally biased downward (Figure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chervin et al. (U.S. Pub. 2013/0139819).
Regarding claim 3, Chervin fails to teach disclose in the cited embodiment the second bladder is attached to the first bladder.
However, Chervin teaches an alternate embodiment (Figs. 19-24; ¶¶0061-0073) including an inhalation chamber (Fig. 20 #472; ¶0067) attached along a shared central wall with an exhalation chamber (Fig. 20 #430; ¶0062). Chervin teaches this embodiment as an obvious design choice alternative where the two chambers are located side-by-side (e.g. Figs. 19-20) instead of stacked (e.g. Figs. 1-2).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the originally cited embodiment of Chervin the second bladder is attached to the first bladder based upon an obvious design choice alternative which locates the two chambers side-by-side instead of stacked further in view of Chervin.
Regarding claim 9, Chervin discloses the frame includes a plurality of vertical and horizontal frame members (Fig. 1 #12) collectively arranged in a rectangular shape.
Chervin fails to disclose the frame has a height-to-width ratio greater than one.
However, housing 12 in Fig. 1 is shown as a rectangular prism which is close to cubic in shape. One of ordinary skill in the art during the routine process of optimization would have considered it prima facie obvious to have made minor dimensional adjustments to housing 12, such as adjustments to fit chambers 30, 72. For example, reducing the diameter of those chambers while still needing to retain the same internal volume of those chambers would necessity an increasing of the height of those chambers, and thus the overall housing. In order to satisfy the instant claim the height of housing 12 need only be a minimal amount greater than the width of the housing. One having ordinary skill in the art would have considered it prima facie obvious that during potential adjustments to housing 12, as discussed above, at least one dimensioning of housing 12 would obviously result where there would be a greater height than width of housing 12.
The claim thus fails to patentably distinguish over Chervin.
Allowable Subject Matter
Claims 10-12, 16, and 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Chervin fails to teach of suggest the first concentration of oxygen is greater than ambient air concentration of oxygen. It is noted that the expressed intent of Chervin is to design a system which can operate without electrical power (¶¶0033-0034). Thus, Chervin only intends to supply ambient air for the breathing gas. As discussed in the 35 U.S.C. 112(b) rejection of the claim above, the presently claimed apparatus must be in direct positive connection with a device which supplies oxygen at a concentration greater than ambient air in order to fulfill the requirements of the instant claim, such as an oxygen concentrator. Chervin has no consideration of this type of connection to an external oxygen supply.
There is not found to be any alternate prior art accurately readable on the full requirements of claim 1 with particular consideration to how the weighted member must interact with the first bladder to bias the first bladder downward to supply air. In this regard it is noted that the disclosed invention uses the weighted member in this particular manner because of its intended use as an exercise device (e.g. ¶0034).
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 5, the claim is considered allowable based upon its believed proper dependence on claim 4, as discussed in the above 35 U.S.C. 112(b) rejection of the claim.
Regarding claim 10, Chervin fails to teach or suggest the first bladder is positioned within the rectangular frame in a vertical direction and slidably attached to the vertical frame members. Specifically, chamber 72 of Chervin is slidably attached with rods 86 (Figs. 1-4; ¶0048). Rods 86 are a separate element from housing 12 and do not themselves meet the requirements of the frame of claim 9. Thus, attempting to read rods 86 together with housing 12 when they are in fact separate elements in order to arrive at the singular frame of the instant claim would amount to improper hindsight reasoning.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 19, Chervin fails to teach or suggest the control switch includes a valve and an actuator for manually selecting airflow from at least one of the first and second bladders to the breathing mask. Chervin has no consideration of having valve assembly 114 be manually actuatable.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 20, Chervin fails to teach or suggest the control switch incudes a programmable microcontroller for executing routines which automatically control a valve to selectively permit air to flow from at least one of the first and second bladders to the breathing mask. Chervin has no consideration of valve assembly 114 incuding a programmable microcontroller.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 23, Chervin fails to teach or suggest the control switch includes a first control switch for receiving airflow from the first bladder and a second control switch for receiving airflow from the second bladder. Chervin has no consideration of valve assembly 114 including two separate control switches.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785